Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 7/25/22 has been entered. Claims 1-15, 17-18, and 22-23 have been canceled.  Claims 26-27 have been added.  Claims 16 and 21 have been amended.  Claims 16, 19-21, and 24-27 remain pending in the application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark R. Schroeder (Reg. No. 53,566) on 8/9/22.

The application has been amended as follows: 

16. (Currently Amended) A configurable controller for controlling a physical plant having associated therewith a plurality of actuators for controlling an operation of the physical plant and a plurality of sensors for observing a plurality of characteristics of the operation of the physical plant, the configurable controller comprising: 
a state observer configured to capture a current state of the physical plant; 
a low level controller configured to control a behavior of the physical plant using at least the actuators; and 
a supervisory controller operably coupled to the state observer and the low level controller; 
wherein the low level controller is configured to use a plurality of control values for controlling the behavior of the physical plant; 
wherein the supervisory controller is configured to monitor health effects of use of the physical plant as the low level controller controls the behavior of the physical plant and identify a health degradation of a [[component]]first actuator caused by the behavior of the physical plant and, in response thereto, to modify one or more of the plurality of control values used by the low level controller, in order to reduce further wear on the [[component]]first actuator having the health degradation caused by the behavior of the physical plant;
wherein the low level controller is further configured to use the modified one or more of the plurality of control values to control the physical plant; [[and]]
wherein the low level controller is configured to use an optimization-based control method, and the modified one or more of the plurality of control values are implemented in the optimization-based control method by the low level controller to control the physical plant,
the optimization-based control method of the low level controller includes a cost minimizing function having actuator health factors with coefficients; and 
the supervisory controller modifies one or more of the plurality of control values in order to reduce further wear on the first actuator by increasing one of the coefficients of one of the actuator health factors as a number of cycles of use of the first actuator increases.  

21. (Currently Amended) A method of operation in a configurable controller for controlling a physical plant having associated therewith a plurality of actuators for controlling an operation of the physical plant and a plurality of sensors for observing a plurality of characteristics of the operation of the physical plant, the method comprising: 
a state observer capturing a current state of the physical plant;   
a low-level controller controlling a behavior of the physical plant using at least the actuators by using a plurality of control values for controlling the behavior of the physical plant; 
a supervisory controller, which is operably coupled to the state observer and the low level controller, monitoring health effects of use of the physical plant as the low level controller controls the behavior of the physical plant; 
the supervisory controller identifying a health degradation of a first actuator caused by the behavior of the physical plant and, in response thereto, the supervisory controller modifying one or more of the plurality of control values used by the low level controller, in order to reduce further wear on the first actuator;  
the low level controller using the modified one or more of the plurality of control values to control the physical plant; and wherein the low level controller uses an optimization-based control method, [[and]]
the modified one or more of the plurality of control values are implemented in the optimization- based control method by the low level controller to control the physical plant,
the optimization-based control method of the low level controller includes a cost minimizing function having actuator health factors with coefficients; and 
the step of the supervisory controller modifying one or more of the plurality of control values in order to reduce further wear on the first actuator is performed by the supervisory controller increasing one of the coefficients of one of the actuator health factors as a number of cycles of use of the first actuator increases.  

Claims 26-27 - Cancelled

Allowable Subject Matter
Claims 16, 19-21, and 24-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 16, 19-21, and 24-25 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach wherein “the supervisory controller modifies one or more of the plurality of control values in order to reduce further wear on the first actuator by increasing one of the coefficients of one of the actuator health factors as a number of cycles of use of the first actuator increases” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 16, and 19-20.
Additionally, the prior art of record does not teach “the step of the supervisory controller modifying one or more of the plurality of control values in order to reduce further wear on the first actuator is performed by the supervisory controller increasing one of the coefficients of one of the actuator health factors as a number of cycles of use of the first actuator increases” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 21, and 24-25.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        8/11/22